

Exhibit 10.10(b)


AMENDMENT NO. 1
To The
CIGNA SUPPLEMENTAL PENSION PLAN
(Amended and Restated effective August 1, 1998)


CIGNA Corporation has retained the right to amend the CIGNA Supplemental Pension
Plan ("Plan") under Article VI, Section 6.2 of the Plan, and CIGNA Corporation
wishes to amend the Plan's benefit payment provisions.


Therefore, the Plan is amended, unless another date is indicated below,
effective September 1, 1999 and only for Plan participants who have not as of
that date terminated employment with the Company, as follows:


1. Section 4.1(a) of Article IV of the Plan is entirely amended effective as of
January 1, 1999 for all Participants, to read:


4.1 Standard Form of Benefits


(a)
Except as provided in Section 4.2, the Supplemental Pension Benefit under
Section 3.1 shall be paid to the Participant in the form of a single lump sum in
the January following Participant's severance from employment with the Company
or, if later, the January following the year in which the Participant reaches
age 55.



2. Section 4.2(a) of Article IV of the Plan is amended by adding a new paragraph
at the end to read:


A Participant may make a written request to the Plan Administrator for an
Optional Payment Method for 25%, 50%, 75% or 100% of his entire Supplemental
Pension Benefit (determined as of the date of participant's severance from
employment).


3. Section 4.2(b) is entirely amended to read:


(b)
A Participant may request that the date of payment under Section 4.1 or the date
payments begin under Section 4.2(a) be postponed to January of any later year,
but no later than the year after the Participant reaches age 70. A request for a
postponed payment by a Participant who also requests an Optional Payment Method
for 25%, 50% or 75% of his Supplemental Pension Benefit (or whose prior request
for such an Optional Payment Method has been approved) will be approved only if
the requested date of future payment under Section 4.1 is the same as the
requested date future payments begin under Section 4.2(a).



4. Section 4.2(e) of Article IV of the Plan is entirely amended to read:

 




--------------------------------------------------------------------------------





(e)
A Participant may, before his termination of employment date, make a written
request to the Plan Administrator for an Optional Payment Method for 25%, 50%,
75% or 100% of his Supplemental Pension Benefit (determined as of the date of
Participant's severance from employment), a change to another Optional Payment
Method or a change to the standard single lump sum form of benefit under Section
4.1.



5. Section 4.3(b) of Article IV of the Plan is entirely amended to read:


(b)
The Supplemental Pre-Retirement Surviving Spouse Benefit shall be paid to the
eligible Spouse as soon as practicable after the Participant's death. The form
of payment shall be:



(1)
A single lump sum to the extent and in the same proportion that the Participant
had not elected any Optional Payment Method under Section 4.2(a);




 
(2)
Annual installments for the period selected by the Participant, to the extent
and in the same proportion that the Participant had elected an Optional Payment
Method under Section 4.2(a)(3); or

 

 
(3)
Annual installments for 15 years (with any remaining installments payable to the
Spouse's Beneficiary if the Spouse dies before all installments are paid), to
the extent and in the same proportion that the Participant elected an Optional
Payment Method under Section 4.2(a)(1) or (2).


6. Section 4.4 of Article IV of the Plan is entirely amended to read:


If a Plan B Participant dies before the Supplemental Pension Benefit payment has
been made under Section 4.1 (or before the date as of which payments have
commenced under Section 4.2), the Participant's Supplemental Pension Benefit
shall be paid to the Participant's Beneficiary as soon as practicable after the
Participant's death. The form of payment shall be:


(1)
A single lump sum to the extent and in the same proportion that the Participant
had not elected any Optional Payment Method under Section 4.2(a);



(2)
Annual installments for the period selected by the Participant, to the extent
and in the same proportion that the Participant had elected an Optional Payment
Method under Section 4.2(a)(3); or



(3)
Annual installments for 15 years (with any remaining installments payable to the
Beneficiary’s Beneficiary if the first Beneficiary dies before all


 


2

--------------------------------------------------------------------------------



installments are paid), to the extent and in the same proportion that the
Participant elected an Optional Payment Method under Section 4.2(a)(1) or (2).


7. Section 4.5 of Article IV of the Plan is amended by entirely replacing
paragraphs (b) and (c), and by adding at the end a new paragraph (d), to read:


(b)
To the extent a Plan A Participant has been paid a Supplemental Pension Benefit
in the form of a single lump sum under Sections 4.1, 4.5(a) or 4.6(b), or has
received payments in the form of any Optional Payment Method under Section 4.2,
and is later rehired by any Company, he shall not, upon subsequent Retirement or
other termination of employment, be entitled to any additional Supplemental
Pension Benefit under this Plan based upon any Credited Service used in the
calculation of the initial Supplemental Pension Benefit payment. Furthermore,
any Credited Service that is or would be disregarded under the preceding
sentence in computing a Plan A Participant's Supplemental Pension Benefit shall
also be disregarded in computing any benefits payable to Participant's Spouse
under Sections 4.3 after Participant's reemployment.



(c)
To the extent a Plan B Participant is paid a Supplemental Pension Benefit in the
form of a single lump sum under Sections 4.1, 4.5(a) or 4.6(b) and is later
rehired by any Company, he shall not, upon subsequent Retirement or other
termination of employment, be entitled to any additional Supplemental Pension
Benefit under this Plan based upon any Benefit Credits or Interest Credits used
in the calculation of the initial Supplemental Pension Benefit payment.
Furthermore, any Credits that are or would be disregarded under the preceding
sentence in computing a Plan B Participant's Supplemental Pension Benefit shall
also be disregarded in computing any benefits payable to Participant's
Beneficiary under Section 4.4 after Participant's reemployment.



(d)
If a Participant who has been paid a Supplemental Pension Benefit in the form of
any Optional Payment Method under Section 4.2 is rehired by any Company, upon
his subsequent Retirement or other termination of employment, the Plan
Administrator shall reduce any additional Supplemental Pension Benefit then
payable under this Plan to the extent the Participant received part of his
Supplemental Pension benefit before his rehire.



 
 
3

--------------------------------------------------------------------------------

 
